Citation Nr: 1327638	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as a result of asbestos exposure. 

2.  Entitlement to service connection for a sinus disability. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Gillikan, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to September 1948.  As an airplane mechanic and gunner, he flew thirty-two bombing raids missions over enemy territory in the European Theater.  He was awarded the Distinguished Flying Cross and the Air Medal, among other decorations related to his service in WWII.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 RO decisions.  It was previously before the Board in November 2012 when it was remanded for further evidentiary development.  Such development having been satisfactorily accomplished, it is once again before the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's lung disability is related to active duty service, to include exposure to asbestos during service.

2.  The evidence of record does not show that the Veteran has a sinus disorder which is related to active duty service.

3.  The Veteran has been awarded service connection for PTSD, now rated as 50 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  The combined rating is 60 percent.  

4.  The Veteran worked in management, sales, and service of heavy equipment and real estate for over fifty years until he retired in 1991.  

5.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Service connection for a sinus disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§, 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information as to his claims for service connection in a June 2009 letter prior to the initial decision in the case.  

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA examinations obtained in this case are adequate.  The examination reports relied upon were predicated on a review of the claims folder and the relevant medical records contained therein, except where noted; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that following the previous Board remand, the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records are missing and presumed destroyed at a fire at the National Personnel Records Center in July 1973.  The Veteran was advised of this fact in an August 2009 letter.  Attempts to reconstruct his service treatment records were unsuccessful.  The Veteran identified VA outpatient treatment records and those have been associated with the claims file.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis has been undertaken with this heightened duty in mind.  In particular, in this case, the Board has accorded complete credibility to the Veteran's written statements regarding the events and occurrences in service which have been submitted in support of the issues on appeal, and has provided instructions to the VA examiners to the effect that the absence of service treatment records may not weigh against their view of the Veteran's current disabilities and their etiologies.  

VA treatment records and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thusly:  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Thus, in the absence of proof of a present disability there can be no valid claim.  Brammer.  Furthermore, a current disability at some point during the appeal period is required for a successful claim for VA benefits.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel  discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease). 

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006). 

	Lung disability 

The Veteran alleges that he was exposed to asbestos in flight suits worn while flying bomber missions.  He contends that lung problems started while in the military.  His VA treatment records reflect that he is currently diagnosed with idiopathic pulmonary fibrosis and oxygen-dependent chronic obstructive pulmonary disease.  

We note that the evidence of record is somewhat inconclusive as to the Veteran's smoking history.  Several of his VA medical records indicate that he stopped smoking more than seven years ago; however the Veteran himself asserts that he was never a smoker.  For purposes of this decision, the Board accepts the Veteran's own statement in full.

Pursuant to the Board's November 2012 remand, the Veteran was provided with a VA examination for purposes of compensation in January 2013.  The examiner reviewed the lay and medical evidence of record in addition to performing a clinical examination.  Initially, the examiner noted that the Veteran's pulmonary imaging studies do not have the typical appearance of asbestosis, to include no indication of pleural plaque.  The examiner also noted that the veteran did not have exposures or events in service which are the type which might have led to the development of either idiopathic pulmonary fibrosis or chronic obstructive pulmonary disease.  He explained that the idiopathic pulmonary fibrosis is idiopathic in nature, meaning that no cause can be identified.  However, the Veteran had occupational exposures both before and after service that he was able to describe that would be possible etiologies of the disorder.  Also, his descriptions of his military duties and functions as a crewmember aboard B-17 bombers in Europe did not include any description of exposures which would have put him at risk for this disorder.  While the Veteran asserts that the flight suits he wore contained asbestoes, there is no support for this in the claims file except the Veteran's bald assertions.  As was explained earlier, VA guidance relating to development of claims concerning alleged asbestos exposure focus on naval activities, particularly in shipyards. With regard specifically to the Veteran's chronic obstructive pulmonary disease, the examiner noted that the diagnosis was a recent one and that the Veteran's advanced age of 91 could alone account for cause of this disease.  The examiner therefore concluded with the opinion that both of the Veteran's currently-shown lung disorders, idiopathic pulmonary fibrosis and chronic obstructive pulmonary disease, were less likely to have been etiologically related to the Veteran's military service.  

Thus, the evidence shows little likelihood that the Veteran was exposed to asbestos during service.  The Board reiterates that the information cited above does not include any indication of asbestos used in WWII airplanes or as insulation in flight suits.  And even if he were exposed to asbestos during service, he does not now have a disease which is medically-associated with asbestos exposure.  The VA examiner has rendered an informed opinion that neither of the Veteran's current lung diagnoses is related to service either.  In sum, the preponderance of the evidence is against the Veteran's appeal, as no connection between the Veteran's currently-shown lung disabilities and service is shown.  The appeal must therefore be denied.

	Sinus disability

The Veteran alleges that he initially had sinus problems while serving with the 306th Bomb Group in England.  The RO has denied the claim finding no evidence of a current sinus disability.  The medical evidence in Virtual VA, however, reveals that in March 2011 the Veteran gave informed consent to undergo a nasal septoplasty and endoscopic sinusotomy.  However, it does not appear that he did undergo this procedure; indeed it is unclear from his medical records why he executed the informed consent document, as there is no indication of a sinus problem at any point during 2011.  A primary care report dated in December 2011 reflects that his maxillary and frontal sinuses were clear at that time.  His VA treatment records reveal multiple diagnoses of rhinitis and allergic rhinitis, however.  

The report of the January 2013 VA examination shows that the Veteran has no current sinus disability.  The examiner provided the following explanation:  

The Veteran's history of a sinus condition during service is related by the Veteran's statements at the time of this examination and is accepted as accurate and not contested by this examiner.  However, the Veteran has no ongoing diagnosis or condition of the sinuses.  He does have chronic rhinitis, environmental in etiology.  This is not the same condition as there is no involvement of the sinuses found.  Indeed, an MRI [magnetic resonance imaging study] of the brain performed previously revealed normal paranasal sinuses.  Therefore, after interviewing and examining the Veteran and reviewing the [claims] file and all pertinent records, it is the opinion of this examiner that the current sinus disability is less likely as not etiologically related to the Veteran's active military service.

The Veteran's statement that he had sinus problems throughout service is accorded total credibility, and he is competent to identify the medical symptoms, as well as to report the in-service medical diagnosis.  His report, however, has not supported a later diagnosis by a medical professional.  Jandreau.  In fact, the opposite has occurred here.  The Veteran's credible and competent report of having sinus problems in service was used to support the current medical finding that he has no such problems now.  Additionally, the Board observes that many of the symptoms of rhinitis are similar to many of the symptoms caused by sinusitis, although, as explained by the VA examiner, they are two separate disabilities as rhinitis is not a disease that affects the sinuses.  Furthermore, the VA examiner has not linked the currently-shown rhinitis to service in any way.  Therefore, absent a current disability involving a sinus disorder, there can be no valid claim for service connection for a sinus disorder and the appeal must be denied.

	TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

The Veteran's occupational history reveals that he had a full and varied post-service career in management, sales, and service of heavy equipment and real estate.  He retired in 1991.  In addition to his service-connected PTSD and hearing loss, he has significant nonservice-connected disabilities which would appear to have a greater impact upon his employability.  His arthritis, coronary artery disease, stroke history, and chronic obstructive pulmonary disease are so severe as to make venturing outside his house very difficult.  Many of his VA care providers, including his treating psychologist and primary care physician visit him at home to spare him the difficulty of leaving his home, as he is oxygen dependent and ambulates with difficulty.  He additionally receives regular visits from a VA social worker and a nutritionist.  

The Veteran has been awarded service connection for PTSD, now rated as 50 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  The combined rating is 60 percent.  38 C.F.R. § 4.25.  

Both of the Veteran's disabilities arise from his service in World War II, from acoustic trauma exposure and traumatic psychological experience.  As such both of the Veteran's service-connected disabilities are deemed to be of a common etiology.  Thus, the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a), since both of his disabilities result from a common etiology, combat action during World War II.  This regulation also provides that adjudicators are to disregard the existence or degree of nonservice-connected disabilities or previous unemployability status if the Veteran is deemed to be unemployable due to his service-connected disabilities.  

That the impairment resulting from PTSD and hearing loss is significant is unquestionable, and the VA has recognized this impairment through the award of a combined disability rating of 60 percent.  Given the persuasive medical evidence that the Veteran is unemployable, and in consideration of the significant effects his PTSD and hearing loss have upon his abiltity to pursue his former professions, the Board resolves reasonable doubt in finding that the Veteran is unemployable due to his service-connected disabilities without regard to his nonservice-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a lung disability is denied.

Service connection for a sinus disability is denied.

A total disability rating based upon unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


